ACCEPTED
                                                                                     06-15-00133-CR
                                                                          SIXTH COURT OF APPEALS
                                                                                TEXARKANA, TEXAS
                                                                               10/20/2015 1:48:15 PM
                                                                                    DEBBIE AUTREY
                                                                                              CLERK

                              No. 06-15-00133-CR

BRANDON BERNARD BATTLE                 §         IN THE SIXTH FILED IN
                                                            6th COURT OF APPEALS
                                       §                      TEXARKANA, TEXAS
v.                                     §         COURT    OF10/20/2015
                                                              APPEALS  1:48:15 PM
                                       §                         DEBBIE AUTREY
                                                                     Clerk
THE STATE OF TEXAS                     §         TEXARKANA, TEXAS


            FIRST UNOPPOSED MOTION FOR EXTENSION
                OF TIME TO FILE APPELLANT’S BRIEF

      COMES NOW Brandon Bernard Battle, Appellant in the above-styled

and numbered cause, and makes and files this First Unopposed Motion for

an Extension of Time to file the Appellant’s Brief, and in support thereof

shows the Court as follows:

                                       I.

      The trial court imposed sentence on June 3, 2015. The clerk’s record

was filed on August 25, 2015. The reporter’s record was filed on September

21, 2015. Thus, the appellant’s brief is currently due for filing on October 21,

2015. No previous extensions have been requested. Appellant requests an

additional 30 days to file the appellant’s brief, extending the deadline until

November 20, 2015.
                                                   II.

        Appellant needs additional time to file the appellant’s brief because

other trial and appellate matters have prevented counsel from preparing the

brief in this case.

        Counsel has recently prepared and filed: (1) an appellant’s brief in the

Fifth Circuit Court of Appeals on October 12, 2015 in cause no. 15-50574,

USA v. Helms; (2) a mandamus petition in this Court on October 13, 2015 in

cause no. 06-15-00086-CV, In re Tyndell.

        In addition to the appellant’s brief due in this case and the other

aforementioned matters, counsel has the following upcoming appellate

deadlines: (1) appellant’s brief due October 21, 2015 in the Waco Court of

Appeals in cause no. 10-15-00276-CR, Patterson v. State; and (2) appellant’s

brief due October 26, 2015 in the Fifth Circuit Court of Appeals in cause no.

15-50745, USA v. Helms.1

        In addition to these matters, counsel is preparing for a jury trial in the

74th District Court of McLennan County, set for November 2, 2015 in cause




1
      This is a separate appeal involving the same defendant as the brief filed by counsel
on October 12, 2015 in cause no. 15-50574. The appeals coincidentally have similar cause
numbers but involve different issues.


Motion for Extension of Time to File Appellant’s Brief                       Page 2
no. 2014-2176-3, In re Z.W., a child, which involves 1,000’s of pages of

records and documents and numerous witnesses.

        In addition, counsel has numerous other case settings, hearings and

appellate deadlines in the upcoming weeks.

                                                   III.

        Appellant’s counsel has conferred with counsel for the State, and the

State DOES NOT oppose this motion.

        WHEREFORE, PREMISES CONSIDERED, Appellant requests that the

Court grant a 30-day extension for the filing of the appellant’s brief and such

other and further relief to which he may show himself justly entitled.

                                                          Respectfully submitted,

                                                             /s/ Alan Bennett
                                                          E. Alan Bennett
                                                          Counsel for Appellant
                                                          SBOT #02140700

                                                          Sheehy, Lovelace & Mayfield, P.C.
                                                          510 N. Valley Mills Dr., Ste. 500
                                                          Waco, TX 76710
                                                          Telephone:       (254) 772-8022
                                                          Fax:             (254) 772-9297
                                                          Email:      abennett@slmpc.com




Motion for Extension of Time to File Appellant’s Brief                              Page 3
                                     Certificate of Service

        The undersigned hereby certifies that a true and correct copy of this

document has been served by email on October 20, 2015 to counsel for the

State, B.J. Shepherd, at 220thda@gmail.com.



                                                            /s/ Alan Bennett
                                                         E. Alan Bennett




Motion for Extension of Time to File Appellant’s Brief                         Page 4